Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.88    Page 1 of 41




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN


                                                  NO. 19-13341
Priorities USA, Rise, Inc., and the
Detroit/Downriver Chapter of the A.
                                                  JUDGE MARK A GOLDSMITH
Philip Randolph Institute,

             Plaintiffs,                          MAGISTRATE R. STEVEN
                                                  WHALEN
v.
Dana Nessel, in her official capacity as          AMENDED COMPLAINT FOR
Attorney General of the State of                    DECLARATORY AND
Michigan,                                           INJUNCTIVE RELIEF
                                                      (42 U.S.C. § 1983)
             Defendant.



       Plaintiffs, complaining of Defendant Dana Nessel, in her official capacity as

Michigan Attorney General, say and allege:

                                 INTRODUCTION
       1.    “[E]ach and every citizen has an inalienable right to full and effective

participation in the political processes,” Reynolds v. Sims, 377 U.S. 533, 565 (1964),

and the choice whether to exercise the right to vote is central to the vindication of

that right. See League of Women Voters v. Hargett, 400 F. Supp. 3d 706, 724 (M.D.

Tenn. 2019) (“Registering to vote is not a politically neutral act, and neither is

declining to.”). As Justice Powell eloquently noted, “the citizen who distributes his

party’s literature, who helps to register voters, or who transports voters to the polls

on Election Day performs a valuable public service” that supports our democratic
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.89    Page 2 of 41




process. Branti v. Finkel, 445 U.S. 507, 529 n. 10 (1980) (Powell, J., dissenting).

Efforts to encourage citizens to exercise political power not only support the

democratic process, but also represent an outward manifestation of political

expression, which are protected by the First and Fourteenth Amendments to the U.S.

Constitution. See Buckley v. Am. Const’l Law Found., 525 U.S. 182, 193 (1999);

Meyer v. Grant, 486 U.S. 414, 421 (1988); Hargett, 400 F. Supp. 3d at 720; League

of Women Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1158 (N. D. Fla. 2012);

Project Vote v. Blackwell, 455 F. Supp. 2d 694, 700 (N.D. Ohio 2006); Hernandez

v. Woodard, 714 F. Supp. 963, 973 (N.D. Ill. 1989).

      2.     A supermajority of Michigan voters expressed an unequivocal desire to

expand access to voting for all Michigan citizens with passage of Proposal 3 in 2018.

Proposal 3 enshrined in the Michigan Constitution eight enumerated voting rights

all aimed at expanding access to the ballot and making it easier to vote. Included in

these new rights are expanded no-excuse absentee and early voting and the right to

register to vote any day, inclusive of Election Day. But these rights can be fully

effectuated only if Michigan citizens have the ability to freely associate and organize

throughout all phases of the voting lifecycle—that is, communicating about

candidates and issues, conducting voter registration drives, and ensuring that all

eligible voters have an opportunity to make it to vote.




                                          -2-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20       PageID.90    Page 3 of 41




      3.    Some Michigan citizens will be left out of this new, expanded access to

the franchise because Michigan law bans certain efforts to encourage and assist

voters to vote. Michigan law makes it a misdemeanor to “hire a motor vehicle” to

transport voters to the polls unless those voters are “physically unable to walk.”

Mich. Comp. Law. § 168.931(1)(f) (the “Voter Transportation Ban”). Michigan law

also criminalizes organizing efforts to encourage voters to submit applications for

absentee ballots. Mich. Comp. Law § 168.759(4), (5), (8) (the “Absentee Ballot

Organizing Ban”).

      4.    Together and independently, the Voter Transportation Ban and the

Absentee Ballot Organizing Ban make voting even more difficult for people for

whom voting is already difficult—in particular, those without access to private

transportation. This includes young voters, senior voters, voters who are disabled,

and low-income voters, all of whom lack access to private transportation at greater

rates and traditionally use absentee voting. The Voter Transportation Ban and the

Absentee Ballot Organizing Ban each represent unreasonable and unnecessary

obstacles to voting that violate the First and Fourteenth Amendments and the clearly

expressed wishes of a supermajority of the state.

      5.    Michigan’s Absentee Ballot Organizing Ban and Voter Transportation

Ban impose substantial burdens on core political expression and activity. The first

purports to restrict who can communicate with and assist Michigan voters from



                                        -3-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.91    Page 4 of 41




registering for an absentee ballot. The second purports to restrict anyone from paying

for the transportation of voters to the polls. Both challenged provisions stand in the

way of efforts to mobilize voters to participate in the electoral process and thereby

increase their political power, particularly voters who have historically been

underrepresented at the polls because they face difficulties getting to the polls on

election day. The provisions therefore curb the efforts of progressive organizations

like Plaintiff Priorities USA, who wish to encourage voters to support a progressive

agenda, and of organizations like Rise and DAPRI who seek to increase the

engagement of college students in the electoral process.

      6.     There are only 43 days until the Michigan primary election and only

281 days until the 2020 general election, which will include highly competitive races

for federal offices. Because each election is a unique, non-repeatable occurrence, no

amount of monetary damages can make Plaintiffs whole if the Absentee Ballot

Organizing Ban and Voter Transportation Ban remain in place for the upcoming

primary and general elections. “[O]nce the election occurs, there can be no do-over

and no redress.” League of Women Voters of N.C. v. North Carolina, 769 F.3d 224,

247 (4th Cir. 2014). And each day lost is an opportunity lost to fundraise, recruit,

and organize around activities specifically regulated by the bans—absentee ballot

organizing and getting voters to the polls.




                                         -4-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.92    Page 5 of 41




                                     PARTIES

      7.     Plaintiff Priorities USA is a 501(c)(4) nonprofit, voter-centric

progressive advocacy and service organization. Priorities USA’s mission is to build

a permanent infrastructure to engage Americans by persuading and mobilizing

citizens around issues and elections that affect their lives. In furtherance of this

purpose, Priorities USA works to help educate, mobilize, and turn out voters across

the country, including in Michigan. Priorities USA has made and will continue to

make contributions and expenditures in the millions of dollars to educate, mobilize,

and turn out voters in the upcoming state and federal elections around the country.

In particular, Priorities USA has committed to spending $100 million on voter

engagement efforts in Michigan, Florida, Wisconsin, and Pennsylvania in

anticipation of the 2020 election. In anticipation of the upcoming Michigan state and

federal elections, Priorities USA has already spent over $1,000,000 on advertising

and voter education. As part of its focus on educating and mobilizing voters in

Michigan, Priorities USA launched Priorities Michigan, a project aimed specifically

at educating and mobilizing voters and activists in Michigan. A significant focus of

Priorities USA’s work in Michigan is digital advertising. Priorities USA also

employs organizers on the ground in Michigan. These organizers work with local

activists and organizations on projects designed to engage activists and voters in the

political process.



                                         -5-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.93    Page 6 of 41




      8.     Plaintiff Rise, Inc. is a student-led 501(c)(4) nonprofit organization that

runs statewide advocacy and voter mobilization programs in Michigan and

California, as well as on a number of campuses nationwide. Students are integral to

setting Rise’s agenda including its spending priorities. Rise’s mission is to fight for

free public higher education and an end to homelessness, housing insecurity, and

food insecurity among college students. Efforts to empower and mobilize students

as participants in the political process including as student organizers and as voters

are critical to Rise’s mission because building political power within the student

population is a necessary condition to achieving its policy goals.

      9.     To meet its goal of expanding students’ access to the franchise in

Michigan, Rise operates volunteer networks across the state at twelve university and

community college campuses. In January 2019, Rise launched its second state

specific campaign in Michigan. Rise has eleven student organizers in Michigan who

are paid to organize their campuses. Part of the student organizers’ work is

communicating to their fellow students the importance of exercising political power

by participating in the electoral process through voting and organizing. This effort

has included and will continue to include engaging their fellow students in grassroots

voter education, registration, and turnout activities, including on-campus get-out-

the-vote drives and canvasses. Rise plans to continue this program through the 2020

election and beyond.



                                          -6-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20        PageID.94    Page 7 of 41




      10.    Rise also partners with student groups and student governments,

providing them with the necessary resources to execute ideas they have developed

to mobilize their fellow students’ participation in the political process, both in

lobbying policymakers and voting. Additionally, Rise operates a grant-making

program called “Run With It.” Rise offers $1,500 grants to college students that have

innovative plans to get their fellow students to vote.

      11.    In 2018, Rise partnered with the student government at UC Berkeley to

mobilize the student vote. In addition to a small grant, Rise provided relational

organizing technology and assistance that enabled the student government to register

2,000+ voters on campus. As part of that effort, UC Berkeley students led a "Party

at the Polls" where students could drop off their mail-in absentee ballots and

celebrate with one another.

      12.    In 2018, Rise worked with the #VoteTogether coalition organized by

Civic Nation to help organize at least four on-campus election day parties for

students in California. The goal of the parties was to promote awareness and interest

in voting on campus. As part of those parties, party attendees were offered free or

discounted rides to the polls by Uber. The offering was a crucial value proposition

for participating in the parties.

      13.    Rise intends to continue these efforts moving forward for the 2020

primary and general election. Rise has already awarded a $1,500 Run With It grant



                                          -7-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20        PageID.95    Page 8 of 41




to Tova Carters, a student at Michigan State University, to educate students about

their ability to vote by mail.

      14.     Plaintiff the Detroit/Downriver Chapter of the A. Philip Randolph

Institute Detroit/Downriver Chapter (“DAPRI”) is the local chapter of the national

501(c)(3) nonprofit organization the A. Philip Randolph Institute. The A. Philip

Randolph Institute, founded in 1965 by A. Philip Randolph and Bayard Rustin, is

the senior constituency group of the AFL-CIO. DAPRI, a domestic nonprofit

corporation, is a membership organization with the mission to continue to fight for

Human Equality and Economic Justice and to seek structural changes through the

American democratic process. DAPRI’s members are involved in voter registration,

get-out-the-vote activities, political and community education, lobbying, legislative

action, and labor support activities in the Detroit and Downriver areas of Michigan.

      15.    DAPRI works to educate voters about their voting options, to encourage

voters to cast their ballots, and to provide assistance to help members of the

Detroit/Downriver community vote, both in person and through absentee ballots.

Some of DAPRI’s work specifically targets voters who are disabled and voters who

speak Spanish and Arabic.

      16.    Over the past six years, DAPRI’s members have provided rides to the

polls for various members of the community on election day. In addition to providing

individuals with rides to the polls, DAPRI provides voters with rides after they cast



                                         -8-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.96    Page 9 of 41




their ballots. This direct transportation on election day makes in-person less onerous

for hourly workers without personal transportation who would otherwise rely on

public transportation. DAPRI intends to continue and expand this work in future

elections.

      17.    In past elections, DAPRI has worked to inform individuals of their

ability to cast absentee ballots. Before Proposal 3, that eligible group of individuals

was limited to people who had certain difficulties making it to the polls on election

day. Now that Proposal 3 has made absentee voting available to all, DAPRI would

like to educate voters about the opportunities to apply to vote absentee in future

elections.

      18.    Defendant Dana Nessel is the Attorney General of the State of

Michigan. Defendant is Michigan’s top law enforcement official and responsible for

prosecuting the laws of the State of Michigan, including the Voter Transportation

Ban and the Absentee Ballot Organizing Ban. Defendant and all Michigan

prosecuting attorneys have a duty to investigate and prosecute violations of

Michigan election laws like the Voter Transportation Ban and the Absentee Ballot

Organizing Ban that appear in Chapter 168 of Michigan Compiled Laws. Mich.

Comp. Laws § 168.940. Defendant is sued in her official capacity only.




                                          -9-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.97    Page 10 of 41




                           JURISDICTION AND VENUE

       19.    This action arises under the U.S. Constitution and laws of the United

 States. Plaintiffs bring this action under the First and Fourteenth Amendments of the

 U.S. Constitution, which is actionable under 42 U.S.C. § 1983, and the Declaratory

 Judgment Act, 28 U.S.C. § 2201 et seq.

       20.    This Court has original subject-matter jurisdiction of the federal

 questions presented in this case pursuant to 28 U.S.C. §§ 1331 and 1343.

       21.    Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) because

 Defendant resides and/or conducts business in the Eastern District of Michigan.

       22.    Declaratory and injunctive relief is authorized by Rules 57 and 65 of

 the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

       23.    Plaintiffs Priorities USA, Rise, and DAPRI are injured by the Voter

 Transportation Ban and the Absentee Ballot Organizing Ban because the statutes

 proscribe political expression which Plaintiffs desire to engage in. At a minimum,

 the statutes proscribe offering to assist voters with absentee ballot applications,

 restrict possession of absentee ballot applications, and ban paying a third party to

 transport voters to the polls. Plaintiffs desire to do each of these things in violation

 of the challenge statutes. Plaintiffs have no choice but to abstain from engaging in

 that conduct because the statutes, without question, ban it. Therefore, the challenged

 statutes harm Plaintiffs even in the absence of prosecutions because they are required



                                           -10-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.98    Page 11 of 41




 to abstain from engaging in constitutionally protected political expression. NAACP

 v. Button, 371 U.S. 415, 433 (1963); Meyer, 486 U.S. at 417.

       24.    Plaintiffs Priorities USA, Rise, and DAPRI are further injured by the

 Voter Transportation Ban and the Absentee Ballot Organizing Ban because these

 statutory restrictions frustrate their missions and require Plaintiffs to divert their

 resources. See, e.g. Mote v. City of Chelsea, 284 F. Supp. 3d 863, 887 (E.D. Mich.

 2019); Zynda v. Arwood, 175 F. Supp. 3d 791, 804 (E.D. Mich. 2016); see also Fla.

 State Conference of NAACP v. Browning, 522 F.3d 1153, 1165–66 (11th Cir. 2008).

 The challenged statutes frustrate Plaintiffs’ mission of, and efforts in, educating,

 mobilizing, and turning out voters in Michigan by necessarily reducing the

 transportation options of Michigan citizens to get to polling places and by

 criminalizing the acts of individuals and organizations that want to (1) transport

 individuals to vote and (2) assist voters with registering for or returning absentee

 ballot applications.

       25.    Plaintiffs Priorities, Rise, and DAPRI are aware of the Voter

 Transportation Ban and the Absentee Ballot Organizing Ban and are expending and

 diverting additional funds and resources in GOTV, voter education efforts,

 mobilization, and turn out activities in Michigan, at the expense of its other efforts

 in Michigan, and for Priorities and Rise, at the expense of its efforts in other states,

 in order to combat the effects of the Voter Transportation Ban and the Absentee



                                           -11-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20              PageID.99   Page 12 of 41




 Ballot Organizing Ban. Plaintiffs are required to expend additional resources and

 employee time to educate their employees, volunteers, and partners about the Voter

 Transportation Ban and the Absentee Ballot Organizing Ban to avoid exposing them

 to criminal prosecution.

       26.    Getting students to the polls is one of Rise’s and DAPRI’s

 programmatic focuses in Michigan. Because of the Voter Transportation Ban, Rise

 and its student organizers, partners, and volunteers and DAPRI will have to recruit

 and train volunteers to drive students to voting rather than renting large capacity

 vehicles such as buses or leveraging existing resources like The Detroit Bus

 Company (a company that provided transportation to the polls in the Detroit metro

 area in the last election) and Uber.

       27.    Plaintiffs Priorities USA, Rise, and DAPRI are further injured by the

 Absentee Ballot Organizing Ban and the Voter Transportation Ban because they

 have abstained and continue to abstain from the political expression proscribed by

 these statutory restrictions out of a credible fear of prosecution. See Platt v. Bd. of

 Comm’rs on Grievances & Discipline of the Ohio Supreme Court, 769 F.3d 447,

 452 (6th Cir. 2014). Defendant and other state officials in Michigan have repeatedly

 refused to disavow enforcement of the Voter Transportation Ban and the Absentee

 Ballot Organizing Ban. This refusal to disavow enforcement of the challenged

 statutes constitutes a credible threat of prosecution. See id.



                                           -12-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.100    Page 13 of 41




        28.       On October 8, 2019, Plaintiff Priorities USA through counsel sent a

 letter to Secretary of State Jocelyn Benson with Defendant copied on the

 correspondence laying out Priorities USA’s concerns about the Voter Transportation

 Ban and the Absentee Ballot Organizing Ban. The letter requested an official opinion

 by Defendant regarding the constitutionality of the statute and generally requested a

 response by October 21, 2019. Neither Secretary Benson nor Defendant responded

 to the letter.

        29.       On December 20, 2019, Defendant filed a motion to dismiss in the

 instant suit in which she asserted the constitutionality of both the Voter

 Transportation Ban and the Absentee Ballot Organizing Ban.

        30.       On January 11, 2020, Plaintiff Priorities USA through counsel sent a

 letter to Defendant stating that it is both “contemplating spending money to transport

 Michigan voters to the polls … by, among other things, funding local efforts to hire

 vehicles to transport voters to the polls” and “contemplating deploying staff and

 volunteers to (1) educate Michigan voters about their options to use and request

 absent voter ballot applications; (2) distribute absent voter ballot applications; (3)

 offer to return absent voter ballot applications; and (4) actually return absent voter

 ballot applications.” Priorities USA expressed concern that these activities would

 violate the criminal statutes at issue in this litigation. Priorities USA requested that

 Defendant “commit to not prosecuting Priorities USA, its agents, and others who



                                            -13-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.101    Page 14 of 41




 engage in such activities.” Priorities USA requested a response “to be received no

 later than January 23, 2020.” Again, Defendant did not respond.

       31.    On January 10, 2020 via email and on January 13, 2020 via U.S. first

 class mail, Plaintiff Priorities USA sent letters to all 83 county prosecutors in the

 State of Michigan with a duty to enforce the Absentee Ballot Organizing Ban and

 the Voter Transportation Ban. Mich. Comp. Laws § 169.940. Those letters were

 substantively identical to the one sent to Defendant, requested an assurance that the

 prosecutors would not enforce the statutes at issue in this litigation against Plaintiffs

 if they engaged in activity proscribed by the statute. The letters requested a response

 by January 23, 2020. Five prosecutors responded but refused to commit to not

 prosecute. The other seventy-eight prosecutors declined to respond.

       32.    As of the filing of this Amended Complaint, Defendant and the eighty-

 three county prosecutors responsible for enforcement of the Absentee Ballot

 Organizing Ban and the Voter Transportation Ban continue to refuse to disavow

 prosecution of Plaintiff Priorities USA and others wishing to engage in activity

 covered by the challenged statutes.

                            GENERAL ALLEGATIONS
                           The Voter Transportation Ban

       33.    The Voter Transportation Ban provides, in its entirety, that “[a] person

 shall not hire a motor vehicle or other conveyance or cause the same to be done, for



                                           -14-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20        PageID.102    Page 15 of 41




 conveying voters, other than voters physically unable to walk, to an election.” Mich.

 Comp. Laws § 168.931(1)(f). Anyone found guilty of violating the Voter

 Transportation Ban commits a misdemeanor, id., and faces the prospect of 90 days

 of imprisonment and a $500 fine, id. § 750.504.

       34.    The statute does not define what it means to “hire a motor vehicle or

 other conveyance.”

       35.    The Voter Transportation Ban burdens get-out-the-vote efforts

 including specifically rides-to-the-polls and souls-to-the-polls campaigns. These

 rides-to-the-polls campaigns are a keystone organizing tactic for political and

 advocacy organizations’ efforts to encourage voters to participate in the political

 process. Often these efforts are part of a core strategy to build political power in

 targeted communities.1 For example, these are a common organizing tactic within

 the African American community. One of Plaintiff DAPRI’s get-out-the-vote

 activities involves driving people to the polls because private transportation is


 1
  Many courts have recognized the importance of rides-to-the-polls or souls-to-the-
 polls efforts to voting especially in minority communities. Fair Fight Action, Inc.
 v. Raffensperger, No. 18-cv-5391, 2019 WL 6836774, at *3-4 (N.D. Ga. May 30,
 2019) (finding standing because church that funds rides-to-the-polls will have to
 divert that funding to otherwise combat voter suppression); N.C. State Conference
 of NAACP v. McCrory, 182 F. Supp. 3d 320, 392 & n. 90 (M.D.N.C. 2016), rev’d
 on other grounds, 831 F.3d 204 (4th Cir. 2016) (discussing the importance of
 souls-to-the-polls campaigns in evaluating changes to early voting schedule);
 Florida v. United States, 885 F. Supp. 2d 299, 372 (D.D.C. 2012) (same); One
 Wisc. Institute, Inc. v. Thomsen, 198 F. Supp. 3d 896, 924 (W.D. Wisc. 2016)
 (same).


                                         -15-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.103     Page 16 of 41




 expensive and public transportation is unreliable in the Detroit area. Because of

 concerns about the time it takes to get to a polling place especially for hourly

 workers, the DAPRI drives people to the polls and then drives them to work or

 wherever they need to go after voting.

       36.    Although rides-to-the-polls efforts have historically been used in Black

 church communities, variants are gaining traction among other communities and

 through the use of rideshare applications like Uber and Lyft. During the 2018 general

 election, the nonprofit organization Voto Latino partnered with Lyft to provide free

 rides to the polls to voters in Dodge City, Kansas, a predominately Latinx city, when

 the polling place was moved to a location outside of town and more than a mile from

 the nearest public transportation. Avery Anapol, Lyft partnering with Latino activist

 group to take voters to polls after only polling station moved, The Hill (Oct. 22,

 2018), https://thehill.com/homenews/campaign/412486-lyft-partnering-with-latino-

 activist-group-to-take-dodge-city-voters-to-the. Similarly, the National Federation

 of the Blind partnered with Lyft to provide $15 ride vouchers for blind voters who

 needed rides to the polls on election day. National Federation of the Blind, A Lyft to

 the Polls (Nov. 1, 2018), https://www.nfb.org/blog/lyft-polls.

       37.    Rides-to-the-polls efforts often involve hiring a vehicle, either by hiring

 taxi services for voters or renting cars to transport voters. At their core, rides-to-the-




                                            -16-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.104    Page 17 of 41




 polls efforts are about convincing individuals to exercise political power by voting.

 Often rides-to-the-polls efforts rely on both volunteer and paid transportation.

       38.    By eliminating the use of hired transportation, the Voter Transportation

 Ban necessarily reduces the number of drivers and vehicles able to transport

 Michigan citizens to the polls during early voting and on Election Day. See Meyer,

 486 U.S. at 419 (explaining that restricting the use of paid help makes it more

 difficult for organizations to engage in political advocacy). The impact of the Voter

 Transportation Ban falls directly on those individuals who lack reliable

 transportation or suffer physical or mental impairments that make travel to the polls

 difficult or impossible.

       39.    The Voter Transportation Ban arbitrarily distinguishes between voters

 who are disabled. Although the Voter Transportation Ban makes an exception for

 voters who are disabled such that they cannot walk, it leaves out voters who are able

 to walk but cannot drive for other reasons. To illustrate, the Voter Transportation

 Ban makes it a misdemeanor to hire a taxi to take a neighbor to the polls if they

 suffer from blindness, epilepsy, or other motor control impairments that do not limit

 the ability to walk, but it is not a misdemeanor to hire a taxi to take a neighbor to the

 polls who cannot walk.

       40.    Because the Voter Transportation Ban criminalizes transportation “to

 an election” and registration and voting now take place at the same location and on



                                           -17-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20        PageID.105    Page 18 of 41




 the same date, organizations like Plaintiffs now face criminal charges for spending

 money to register voters. The law cannot distinguish between transporting voters to

 register to vote and transporting voters to vote. Thus, the Voter Transportation Ban

 burdens Plaintiffs’ core political speech.

       41.    The Voter Transportation Ban also chills organizational civic

 engagement. In 2018, the rideshare company Uber provided free and discounted

 rides to polling places for individuals on Election Day. According to an October 24,

 2018 press release, Michigan was the only state for which Uber did not offer this

 promotion. Danielle Burr, Update on Uber Drives the Vote (Oct. 24, 2018), available

 at https://www.uber.com/newsroom/update-uber-drives-vote/. On information and

 belief, Uber did not provide Michigan citizens with discounted rides to polling

 places because of the Voter Transportation Ban.

       42.    The Voter Transportation Ban criminalizes the actions of citizens who

 contribute or spend funds to enable their fellow citizens to participate in the civic

 process. For example, The Detroit Bus Company, a Low Profit Limited Liability

 Company, provided Michigan voters with free rides to the polls during the 2018

 election. This project cost about $4,000, and The Detroit Bus Company solicited

 donations from individuals to finance the project. Under the Voter Transportation

 Ban, the individuals who made non-tax-deductible donations to The Detroit Bus

 Company for this project could face imprisonment and fines for paying for voters to



                                          -18-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.106     Page 19 of 41




 be transported to the polls. Similarly, other organizations, such as senior centers,

 nursing homes, churches, labor unions, party organizations, political campaigns, and

 student groups risk misdemeanor charges for arranging to bring voters to the polls.

 Even a neighbor who shares a taxi or Uber to the polls risks criminal liability for

 doing so under the Voter Transportation Ban. Because it also not is clear exactly

 what is covered by the law’s ban on hiring a motor vehicle or other conveyance, an

 organization that rents a van and recruits volunteer drivers could also face criminal

 liability.

        43.   There is no compelling justification for the Voter Transportation Ban.

 To the extent that the Voter Transportation Ban is meant to discourage or criminalize

 vote buying, that is accomplished through Michigan Compiled Laws

 § 168.931(b)(i), which makes it a misdemeanor to “receive, agree, or contract for

 valuable consideration” for “[v]oting or agreeing to vote, or inducing or attempting

 to induce another to vote, at an election.” Michigan law also makes it a felony to

 bribe a voter. Mich. Comp. Laws § 168.932(a). To that end, there is no adequate

 justification for the Voter Transportation Ban.

        44.   Because the Voter Transportation Ban bans the act of paying to

 transport voters to the polls, it functions as a $0 spending limitation for persons who

 seek to transport voters to the polls.




                                          -19-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.107     Page 20 of 41




       45.    The Voter Transportation Ban’s spending limitation applies to elections

 where federal candidates are on the ballot.

       46.    The Federal Election Campaign Act expressly preempts state laws

 concerning “[l]imitation[s] on contributions and expenditures regarding Federal

 candidates and political committees.” 11 C.F.R. § 108.7(b)(3).

       47.    The Voter Transportation Ban is in direct conflict with federal

 regulations that address election-related spending by corporations and labor

 organizations. These regulations expressly allow organizations to arrange for

 vehicles to transport voters to the polls or place of registration, which are now one-

 and-the-same in Michigan. E.g., 11 C.F.R. § 114.4(d)(1) (“A corporation or labor

 organization may support or conduct voter registration and get-out-the-vote drives

 that are aimed at . . . the general public. Voter registration and get-out-the-vote drives

 include providing transportation to the polls or to the place of registration.”). To

 “provid[e] transportation” to voters and prospective voters, corporations and labor

 organizations will, in most instances, hire individuals to drive, a violation of the

 Voter Transportation Ban. Accordingly, the Voter Transportation Ban criminalizes

 federally sanctioned activities.

                        The Absentee Ballot Organizing Ban

       48.    Absentee voting is voting that occurs before and on Election Day via

 mail or in person at a municipal clerk’s office (as opposed to in person at a polling



                                            -20-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.108    Page 21 of 41




 location). Absentee voting is more convenient than voting in person at designated

 polls; not only does it not require travel to a polling location, but it can also be done

 over a period of weeks preceding Election Day. Mich. Comp. Laws § 168.759. In

 other words, it can be done at the convenience of home (or anywhere) at a time that

 does not conflict with work, school, or other obligations, and does not require the

 expense, time, and burden of travel and potentially standing in long lines. Absentee

 voting is therefore particularly beneficial to students, the elderly, and people who

 are disabled, who are likely to have less access to transportation, as well as workers

 who may struggle to take sufficient time off to vote in person on Election Day.

       49.    In 2018, Michigan joined thirty-eight other states in allowing absentee

 voting without any excuse (sometimes called early voting) with the passage of

 Proposal 3. Michigan voters passed Proposal 3 by a supermajority. Prior to Proposal

 3, only certain Michigan voters could participate in absentee voting (for example,

 voters who are disabled, voters over sixty, and pretrial detainees). See Mich. Comp.

 Laws § 168.758 (repealed 2018). Now all Michigan voters are eligible to participate.

 Id. § 168.2(a). Election officials in Michigan widely expect absentee voting numbers

 to surge in the presidential primary and 2020 general election, the first federal

 elections in which no-excuse absentee voting will be available to Michigan voters.

 But some voters will be left out of these newfound voting benefits because of the

 Absentee Ballot Organizing Ban.



                                           -21-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20                PageID.109       Page 22 of 41




       50.    The Absentee Ballot Organizing Ban is comprised primarily of two

 parts: (1) a registration requirement that allows only persons who are registered

 voters in Michigan to assist voters with their absentee ballot applications and (2) a

 solicitation ban which bans requesting or soliciting to assist voters with their

 absentee ballot applications.

       51.    Under the Absentee Ballot Organizing Ban, to apply for an absentee

 ballot, a Michigan voter must submit a signed application to the clerk of the

 municipality where the voter resides and is registered. Id. § 168.759(3);

 § 168.759(4). But once signed, only the voter or designated groups of people can

 handle the application, limited to the following: (1) an election official or mail

 carrier, (2) a member of the applicant’s household or immediate family, 2 or (3) a

 voter registered in Michigan “requested by the applicant to return the application.”

 Id. This last category is far more restrictive than it might appear at first blush. Any

 non-household or family member assisting with an absentee ballot application must

 not only be a Michigan registered voter, but must sign a certification on the

 application that reads:

       I certify that my name is .................... , my address is .................... , and my
       date of birth is ............ ; that I am delivering the absent voter ballot application
       of .................... at his or her request; that I did not solicit or request to return
       the application; that I have not made any markings on the application; that I

 2
   Immediate family is “an individual's father, mother, son, daughter, brother, sister,
 and spouse and a relative of any degree residing in the same household as that
 individual.” Mich. Comp. Laws § 168.2(l).


                                               -22-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.110    Page 23 of 41




       have not altered the application in any way; that I have not influenced the
       applicant; and that I am aware that a false statement in this certificate is a
       violation of Michigan election law.

 Id. § 168.759(5) (emphasis added). Any false statement on an absentee ballot

 application, including on the certification, is punishable as a misdemeanor. Id. §

 168.759(8). An unauthorized person who distributes and returns an application is

 also guilty of a misdemeanor. Id. Despite these criminal penalties, the statute

 provides no guidance for what constitutes soliciting or requesting to return an

 absentee ballot application.

       52.    Political organizing to encourage and assist absentee voting is a

 traditional and effective means to increase voter participation. It is common for

 political campaigns and for advocacy organizations to educate voters about their

 options to vote absentee, to encourage voters to take advantage of the conveniences

 of absentee voting, and to offer assistance and to assist voters in voting absentee.

 These interactions foster conversations about why voting is important and are often

 platforms for discussions about the relative merits of candidates and other measures

 on the ballot.

       53.    The Absentee Ballot Organizing Ban is particularly troublesome given

 the recent changes to absentee voting laws in 2018. As a result of Proposal 3, all

 Michigan citizens are entitled to vote early or by absentee ballot without excuse. Id.

 § 168.759(1), (2). Prior to Proposal 3, Michigan Compiled Laws § 168.758 limited



                                          -23-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.111    Page 24 of 41




 the availability of absentee voting to certain subsets of voters. The Absentee Ballot

 Organizing Ban will have a chilling effect on efforts to educate voters about these

 newfound benefits.

       54.    The Absentee Ballot Organizing Ban is not justified by any state

 interest in preventing voter fraud. The transaction the Organizing Ban regulates—

 the submission of an application for an absentee ballot—is attenuated from the points

 in voting where fraud can even occur. The Organizing Ban does not regulate who is

 eligible to vote or the ballots actually cast. To the extent that submitting an

 application facilitates fraud, the other procedures in the absentee voting system

 address that issue. In particular, an unauthorized third party who submits an absentee

 ballot application cannot obtain the actual ballot (a ballot will only be turned over in

 person or mailed directly to the voter). Id. § 168.761(3), (6). And if a voter were to

 receive an absentee ballot that the voter did not request, the voter could still vote in

 person at the polls and his or her absentee ballot would be cancelled. Id. § 168.769.

 Finally, a list of where and to whom absentee ballots were mailed is made public.

 Id. § 168.760.

       55.    The other protections for the sanctity of the absentee voting process in

 the Michigan Election Laws are myriad. Interference with absentee voting is

 criminalized in at least seven other ways:

              a.      It is a felony to forge a signature on an absentee ballot
                      application, id. § 168.759(8);


                                           -24-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20            PageID.112     Page 25 of 41




              b.     It is a felony to mark, alter, or switch out the absentee ballot
                     itself, id. § 168.932(e);

               c.     It is a felony to possess an absentee ballot belonging to another,
                      id. § 168.932(f);

              d.     It is a felony to “[s]uggest or in any manner attempt to
                     influence” a voter filling out an absentee ballot, id.
                     § 168.932(g), (h).
               e.     It is a felony to bribe a voter, id. § 168.932(a);

               f.     It is a misdemeanor to promise or receive something of value
                      for deciding whether and for whom to vote, id. § 168.931(1)(a),
                      (b); and
               g.     It is a misdemeanor to, in any other way, violate the Michigan
                      Election Laws, id. § 168.931(2).
 These criminal provisions diminish the need for the Absentee Ballot Organizing

 Ban. See Buckley, 525 U.S. at 204-05; Meyer, 486 U.S. at 427.

                                 CAUSES OF ACTION
                                  COUNT I
              U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
     (The Absentee Ballot Organizing Ban is Unconstitutionally Vague and
                                 Overbroad)

       56.    The     Absentee    Ballot    Organizing     Ban’s    solicitation   ban    is

 unconstitutionally vague. The solicitation ban prohibits “solicit[ing] or request[ing]

 to return” an absentee ballot application. Mich. Comp. Laws § 168.759(4), (5).

       57.    Any state criminal law that is “so vague that it fails to give ordinary

 people fair notice of the conduct it punishes, or so standardless that it invites arbitrary

 enforcement” violates the Due Process Clause of the Fourteenth Amendment. See


                                            -25-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.113    Page 26 of 41




 United States v. Johnson, 135 S. Ct. 2551, 2556 (2015) (applying the Due Process

 Clause of the Fifth Amendment to strike down a federal criminal law). When a

 criminal law effects political expression, the “standards of permissible statutory

 vagueness are strict.” Button, 371 U.S. at 432.

       58.    The Absentee Ballot Organizing Ban does not provide any guidance on

 what it means to solicit or request to return an absentee ballot application. For

 example, it is unclear whether an organizer solicits a voter to return an absentee

 ballot application when the organizer informs the voter of the voter’s right to

 participate in absentee voting including the voter’s right to request assistance with

 delivering an application. This interaction—whereby an organizer provides factually

 accurate information to a voter about the voter’s rights—cannot be constitutionally

 proscribed. See id. at 434; cf. United State v. Hylton, 710 F.2d 1106, 1111 (5th Cir.

 1983) (holding that the First Amendment prohibited punishing an individual for

 “filing a factually accurate, nonfraudulent criminal complaint”). Nothing in the

 solicitation ban, however, prevents application of the ban to just this interaction.

 “There thus inheres in the statute the gravest danger of smothering all discussion

 looking to the” exercise of voter’s right to vote absentee. Button, 371 U.S. at 434.

       59.    The solicitation ban’s vagueness is particularly troublesome given the

 recent expansion of absentee voting rights to all Michigan voters. Political

 campaigns and advocacy organizations, like Plaintiffs, have a significant interest in



                                          -26-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.114    Page 27 of 41




 educating voters about their new rights. But what organization will ask persons to

 risk criminal sanction to educate voters about how to exercise their right to absentee

 vote? The solicitation ban will chill these conversations. Id. at 432; cf. Hargett, 400

 F. Supp. 3d at 720.

       60.    The solicitation ban is therefore unconstitutionally vague under the Due

 Process Clause and vague and overbroad under the First Amendment to the U.S.

 Constitution.

                                  COUNT II
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
    (The Absentee Ballot Organizing Ban Violates Speech and Associational
          Rights Protected by the First and Fourteenth Amendments)
       61.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       62.    The Absentee Ballot Organizing Ban regulates core political expression

 (that is, speech and associational conduct). The Supreme Court and courts across the

 country have repeatedly described activities aimed at encouraging voters to

 participate in the political process as constitutionally protected political expression.

 See Buckley, 525 U.S. at 193; Meyer, 486 U.S. at 421; Hargett, 400 F. Supp. 3d at

 720; League of Women Voters of Fla., 863 F. Supp. 2d at 1158; Project Vote, 455 F.

 Supp. 2d at 700; Hernandez, 714 F. Supp. at 973 (“Where groups, formal or

 informal, seek to advance their goals through the electoral process, [restrictive]



                                           -27-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.115    Page 28 of 41




 regulations … impair their ability effectively to organize and make their voices

 heard.”); see also Button, 371 U.S. at 437 (“Free trade in ideas means free trade in

 the opportunity to persuade to action.” (citations omitted)).

       63.    “Political speech is at the core of First Amendment protections.” Susan

 B. Anthony List v. Driehaus, 814 F.3d 466, 473 (6th Cir. 2016). The Absentee Ballot

 Organizing Ban is subject to strict scrutiny review because it proscribes political

 expression based on the identity of the speaker. See id.; Citizens United v. Fed.

 Election Comm'n, 558 U.S. 310, 340-41, 366 (2010). Therefore, the Ban must be

 narrowly tailored to serve a compelling government interest. Citizens United, 558

 U.S. at 340. The solicitation ban is further subject to strict scrutiny because it serves

 as a content-based restriction on speech. Berger v. City of Seattle, 569 F.3d 1029,

 1051-52 (9th Cir. 2009) (applying strict scrutiny to a law that banned active

 solicitation of donations because it made a content-based restriction); see also

 Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 642-43 (1994); Burson v. Freeman,

 504 U.S. 191, 197 (1992); Planet Aid v. City of St. Johns, MI, 782 F.3d 318, 326 (6th

 Cir. 2015); Dayton Area Visually Impaired Persons, Inc. v. Fisher, 70 F.3d 1474,

 1489 (6th Cir. 1995). The Absentee Ballot Organizing Ban otherwise directly

 regulates core political expression and is therefore subject to exacting scrutiny. See

 Hargett, 400 F. Supp. 3d at 722 (“The Supreme Court, accordingly, has applied

 ‘exacting scrutiny’—not Anderson-Burdick—to cases governing election-related



                                           -28-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.116    Page 29 of 41




 speech rather than ‘the mechanics of the electoral process.’” (citations omitted)); see

 also Citizens United, 558 U.S. at 366-67. But see Buckley, 525 U.S. at 207 (Thomas

 J. concurring) (arguing that strict scrutiny applies even to laws that affect but do not

 directly regulate core political speech). Exacting scrutiny requires a substantial

 relationship between the challenged regulation and a sufficiently important

 governmental interest. Citizens United, 558 U.S. at 366-67; John Doe No. 1 v. Reed,

 561 U.S. 186, 196 (2010). “[T]he strength of the governmental interest must reflect

 the seriousness of the actual burden on First Amendment rights.” John Doe No. 1,

 561 U.S. at 196.

       64.    The Absentee Ballot Organizing Ban bears no fair relationship to

 prevention of voting fraud or any other important government interest. As a result,

 the Absentee Ballot Organizing Ban violates the First and Fourteenth Amendment

 to the U.S. Constitution.

                                 COUNT III
  U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. § 2201, 28 U.S.C. § 2202
    (The Absentee Ballot Organizing Ban Imposes an Undue Burden on the
                         Fundamental Right to Vote)

       65.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       66.    The Absentee Ballot Organizing Ban’s registration requirement is an

 undue burden on the fundamental right to vote protected by the Fourteenth

 Amendment to the U.S. Constitution.


                                           -29-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.117    Page 30 of 41




       67.    Fourteenth Amendment undue burden claims are analyzed under the

 Anderson-Burdick framework. Under Anderson-Burdick, a reviewing court

 considers “the relative interests of the State and the injured voters,” and evaluates

 “the extent to which the State's interests necessitated the contested restrictions.”

 McIntyre v. Ohio Elections Comm’n, 514 U.S. 334, 345 (1995). The more severe the

 burden on First and Fourteenth Amendment rights created by a regulation, the more

 severe the scrutiny applied to the regulation. Burdick v. Takushi, 504 U.S. 428, 434

 (1992).

       68.    The registration requirement bears no fair relationship to preventing

 voting fraud or any other important government interest.

       69.    Conversely, the registration requirement severely burdens the

 fundamental right to vote by limiting the number of people available to assist voters

 in submitting their absentee ballot applications. For example, a voter could not ask

 someone who is not a registered voter in Michigan to help with taking the application

 to the post office, scanning and emailing the application, or faxing the application.

       70.    The registration requirement removes approximately 750,000 voting

 eligible Michigan residents who are not registered to vote from the population of

 persons available to assist voters in submitting absentee ballot applications. That

 750,000 persons does not include the hundreds of thousands of voting age persons




                                          -30-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.118     Page 31 of 41




 who are not eligible to vote in Michigan or persons—registered, voting eligible, or

 otherwise—who do not permanently reside in Michigan.

                                    COUNT IV
   Violation of Section 208 of the Voting Rights Act of 1965, 52 U.S.C. § 10508
  (Federal Law Supersedes and Preempts the Absentee Ballot Organizing Ban)

       71.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       72.    The Absentee Ballot Organizing Ban conflicts with and violates

 Section 208 of the Voting Rights Act, 52 U.S.C. § 10508, and is thus preempted and

 invalid. Altria Grp., Inc. v. Good, 555 U.S. 70, 76 (2008) (“[S]tate laws that conflict

 with federal law are without effect.” (citations omitted)); Gade v. Nat’l Solid Wastes

 Mgmt. Ass’n, 505 U.S. 88, 98 (1992) (conflict preemption occurs when (a) it is

 physically impossible to comply with state and federal law, or (b) “where state law

 stands as an obstacle to the accomplishment and execution of the full purposes and

 objectives of Congress”).

       73.    Section 208 of the Voting Rights Act provides that “[a]ny voter who

 requires assistance to vote by reason of blindness, disability, or inability to read or

 write may be given assistance by a person of the voter’s choice.” Within the context

 of the Voting Rights Act, the act of voting includes “all action necessary to make a

 vote effective in any primary, special, or general election.” 52 U.S.C. § 10310(c)(1).

 This includes all stages of applying for an absentee ballot. OCA-Greater Houston v.



                                          -31-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.119     Page 32 of 41




 Texas, 867 F.3d 604, 615 (5th Cir. 2017) (“‘To vote,’ therefore, plainly contemplates

 more than the mechanical act of filling out the ballot sheet. It includes steps in the

 voting process before entering the ballot box, ‘registration,’ and it includes steps in

 the voting process after leaving the ballot box, ‘having such ballot counted properly.’

 Indeed, the definition lists ‘casting a ballot’ as only one example in a nonexhaustive

 list of actions that qualify as voting.”)

       74.    Congress passed the Voting Rights Act to correct entrenched “racial

 discrimination in voting” that was “an insidious and pervasive evil.” South Carolina

 v. Katzenbach, 383 U.S. 301, 308-09 (1966). In recommending that Section 208 be

 added to the Voting Rights Act, the Senate Judiciary Committee recognized that

 voters who do not speak English and voters with disabilities “run the risk that they

 will be discriminated against at the polls and that their right to vote in State and

 Federal elections will not be protected.” S. Rep. No. 97-417, at 62 (1982). To limit

 that risk, those voters “must be permitted to have the assistance of a person of their

 own choice.” Id.

       75.    Section 208 preempts the portions of the Absentee Ballot Organizing

 Ban that restrict who can provide voters with assistance because the state law

 criminalizes conduct expressly allowed by Section 208. The Absentee Ballot

 Organizing Ban unlawfully limits the rights afforded to voters by Section 208 by

 prohibiting voters who need help returning their absentee ballot applications from



                                             -32-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20        PageID.120    Page 33 of 41




 receiving assistance from the person of their choice. See Mich. Comp. Laws §

 168.759(3); § 168.759(4). Under Michigan Law, a voter must choose from a specific

 list of individuals to help them return their absentee ballot applications and is not

 free to choose anyone who is not a registered Michigan voter. Id. Section 208 cannot

 be interpreted to permit this portion of the Absentee Ballot Organizing Ban to stand.

 See OCA-Greater Houston, 867 F.3d at 615 (Section 208 preempted a Texas law

 restricting who may provide interpretation assistance to English-limited voters);

 United States v. Berks Cty., 277 F. Supp. 2d 570, 580 (E.D. Pa. 2003) (county

 election law restricting who may provide language assistance to Spanish-speaking

 voters violated Section 208).

       76.    In fact, in its report recommending that this protection be added to the

 Voting Rights Act, the Senate Judiciary Committee noted that state restrictions that

 “deny the assistance at some stages of the voting process during which the assistance

 was needed” would violate Section 208. S. Rep. No. 97-417, at 63 (1982). By

 prohibiting a voter who needs assistance completing their absentee ballot application

 from being helped by anyone who offers to help them, the Absentee Ballot

 Organizing Ban also violates Section 208.

       77.    The Absentee Ballot Organizing Ban affects disproportionately

 Michigan citizens with disabilities. In 2012, “close to one-tenth of people with

 disabilities who voted by mail reported having difficulties in doing so, saying they



                                         -33-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.121     Page 34 of 41




 needed assistance filling out or sending the ballot.” Lisa Schur et al., Accessible

 Democracy: Reducing Voting Obstacles for People with Disabilities, 14 Election

 Law J. 60, 63 (2015). The Absentee Ballot Organizing Ban makes it harder for those

 Michigan citizens to vote because it adds an additional hurdle to even receiving the

 absentee ballot.

       78.    As a result of the Absentee Ballot Organizing Ban, Michigan voters

 with language barriers or disabilities are denied the voting assistance that Section

 208 of the Voting Rights Act guarantees them.

                                  COUNT V
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
  (The Voter Transportation Ban is Unconstitutionally Vague and Overbroad)

       79.     Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       80.    The Voter Transportation Ban is unconstitutionally vague under the

 First and Fourteenth Amendment. It criminalizes the act of “hir[ing] a motor

 vehicle” to transport voters to the polls unless those voters are “physically unable to

 walk.” Mich. Comp. Law. § 168.931(f).

       81.    The Voter Transportation Ban does not provide any guidance on what

 it means to hire a motor vehicle. For example, it is unclear whether an individual

 hires a motor vehicle when they take a taxi or an Uber to the polls and allow a

 neighbor to accompany them for free. It is unclear whether an organization that rents


                                          -34-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.122    Page 35 of 41




 a vehicle for election day that volunteer drivers use to take voters to the polls have

 hired a vehicle. And it is unclear whether the act of providing a driver who takes

 voters to the polls with any sort of compensation, be it in the form of a wage, a

 stipend, or gas money, constitutes hiring a vehicle for the purposes of the Voter

 Transportation Ban

       82.    The Voter Transportation Ban is therefore unconstitutionally vague

 under the Due Process Clause and vague and overbroad under the First Amendment

 to the U.S. Constitution.

                                 COUNT VI
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
    (The Voter Transportation Ban Violates Speech and Associational Rights
             Protected by the First and Fourteenth Amendments)
       83.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       84.    The Voter Transportation Ban burdens core political expression and

 acts as a ban on political expenditures. Accordingly, is subject to, at a minimum,

 exacting scrutiny. See Citizens United, 558 U.S. at 366-67; Meyer, 486 U.S. at 420;

 Buckley v. Valeo, 424 U.S. 1, 25, 44-45 (1976); Hargett, 400 F. Supp. 3d at 722.

       85.    The Voter Transportation Ban bears no fair relationship to preventing

 voting fraud or any other important government interest. Therefore, the Voter




                                          -35-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20           PageID.123    Page 36 of 41




 Transportation Ban violates the First and Fourteenth Amendment to the U.S.

 Constitution.

       86.    The Voter Transportation Ban imposes a $0 spending limitation on the

 act of transporting voters to the polls. The act of transporting voters to the polls is a

 recognized element of voter registration and get-out-the-vote drives. E.g., 11 C.F.R.

 § 114.4(d)(1) (“Voter registration and get-out-the-vote drives include providing

 transportation to the polls or to the place of registration.”). And as now-Justice

 Kavanaugh noted in Emily’s List v. Federal Election Commission, organizations “are

 entitled to spend and raise unlimited money for those activities.” 581 F.3d 1, 16

 (D.C. Cir. 2009) (referring to “advertisements, get-out-the-vote efforts, and voter

 registration drives”).

       87.    A long line of Supreme Court precedent holds that any regulation of

 political spending must be “‘closely drawn’ to serve a cognizable anticorruption

 interest.” Emily’s List, 581 F.3d at 18 (citing Davis v. Fed. Election Comm’n, 554

 U.S. 724, 735 (2008)); Fed. Election Comm’n v. Wisc. Right to Life, Inc., 551 U.S.

 449, 478-80 (2007); Fed. Election Comm’n v. Nat’l Conservative Political Action

 Comm., 470 U.S. 480, 496-97 (1985); Citizens Against Rent Control/Coal. for Fair

 Hous. v. City of Berkeley, Cal., 454 U.S. 290, 296-97 (1981); Valeo, 424 U.S. at 26-

 27.




                                           -36-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20          PageID.124    Page 37 of 41




       88.    No such anticorruption justification exists for the Voter Transportation

 Ban, and even if one did exist, the law is not closely drawn to address it. Because

 the Voter Transportation Ban is not closely drawn to serve an anticorruption interest,

 it violates the First and Fourteenth Amendments to the U.S. Constitution.

                                COUNT VII
  U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. § 2201, 28 U.S.C. § 2202
        (The Voter Transportation Ban Creates an Undue Burden on the
                         Fundamental Right to Vote)
       89.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       90.    The Voter Transportation Ban is an undue burden on the fundamental

 right to vote protected by the Fourteenth Amendment to the U.S. Constitution.

       91.    The Voter Transportation Ban bears no fair relationship to preventing

 voting fraud or any other important government interest.

       92.    Conversely, the Voter Transportation Ban severely burdens the

 fundamental right to vote. The Voter Transportation Ban increases the costs of

 voting by requiring voters to pay the full cost of finding private transportation to the

 polls, see Veasy v. Abbott, 830 F.3d 216, 263 (5th Cir. 2016) (Higginson, J., joined

 by Costa, J., concurring), and by necessarily reducing the transportation available to

 voters, see Meyer, 486 U.S. at 419. For those voters who cannot secure private

 transportation and must rely on foot or public transportation, the Voter

 Transportation Ban significantly increases the amount of time it takes to vote. It


                                           -37-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.125    Page 38 of 41




 follows, therefore, that restrictions on voter transportation will prevent voters from

 casting ballots.

                                Count VIII
         Declaratory Judgment Act 28 U.S.C. § 2201, 28 U.S.C. § 2202
     (Federal Law Supersedes and Preempts the Voter Transportation Ban)

       93.    Plaintiffs hereby incorporate all other paragraphs as if fully set forth

 herein.

       94.     Pursuant to 52 U.S.C. § 30143, rules prescribed under the Federal

 Election Campaign Act of 1971 (FECA), as amended, “supersede and preempt any

 provision of State law with respect to election to Federal office.” Federal Election

 Commission regulations promulgated pursuant to FECA further articulate the scope

 of this preemption. 11 C.F.R. § 108.7 (expanding on the preemptive scope of FECA

 and FECA regulations).

       95.    Federal Regulation 11 C.F.R. § 114.4 was promulgated pursuant to

 FECA, which regulates political campaign spending and fundraising. In relevant

 part, the regulation permits corporations and labor organizations to spend money to

 transport members of the general public to the polls through voter registration and

 get-out-the-vote drives. Id. § 114.4(d)(1). Similarly, 11 C.F.R. § 114.3(c)(4)(i)

 permits corporations and labor organizations to spend money to transport a smaller

 subset of the general public to the polls.




                                              -38-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.126   Page 39 of 41




       96.    By contrast, the Voter Transportation Ban effectively serves as a $0

 spending limitation for transporting voters to the polls.

       97.    The Voter Transportation Ban is preempted by FECA and its

 regulations through either express or conflict preemption, and Defendant should be

 enjoined from enforcing it during elections when candidates for federal office are on

 the ballot. E.g., Republican Party of N.M. v. King, 850 F. Supp. 2d 1206, 1216

 (D.N.M. 2012), aff’d, 741 F.3d 1089 (10th Cir. 2013) (enjoining enforcement of

 state campaign spending law with respect to federal office holders); Weber v.

 Heaney, 793 F. Supp. 1438 (D. Minn. 1992), aff’d, 995 F.2d 872 (8th Cir. 1993)

 (holding that FECA preempted voluntary state spending limitations).

                              PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs respectfully request that this Honorable Court

 enter judgment in their favor and against Defendant, and:

       a.     Declare, under the authority granted to this Court by 28 U.S.C. § 2201,

              that (1) Michigan Compiled Laws § 168.759(4), (5), and (8) (the

              “Absentee Ballot Organizing Ban”) and Michigan Compiled Laws §

              168.931(1)(f) (the “Voter Transportation Ban”) are preempted by

              federal law; and (2) the Absentee Ballot Organizing Ban and Voter

              Transportation Ban violate the First and Fourteenth Amendments to the

              U.S. Constitution;



                                          -39-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20                  PageID.127     Page 40 of 41




       b.     Preliminarily and permanently enjoin Defendant and her agents,

              officers, employees, successors, and all persons acting in concert with

              each or any of them from enforcing Michigan Compiled Laws §

              168.759(4), (5), and (8) and Michigan Compiled Laws § 168.931(1)(f);

       c.     Award Plaintiffs their costs, disbursements, and reasonable attorneys’

              fees incurred in bringing this action pursuant to 42 U.S.C. § 1988 and

              other applicable laws; and

       d.     Grant Plaintiffs such other and further relief as the Court deems

              necessary and proper.




Dated: January 27, 2020                           Respectfully submitted,

Kevin J. Hamilton                                 By: /s/ Marc E. Elias
PERKINS COIE LLP                                  Marc E. Elias
1201 3rd Ave.                                     Christopher J. Bryant
Seattle, WA 98101                                 Courtney A. Elgart*
Telephone: (206) 359-8000                         PERKINS COIE LLP
Facsimile: (206) 359-9741                         700 Thirteenth Street, N.W., Suite 800
khamilton@perkinscoie.com                         Washington, D.C. 20005-3960
                                                  Telephone: (202) 654-6200
Sarah S. Prescott, Bar No. 70510                  Facsimile: (202) 654-6211
SALVATORE PRESCOTT &                              melias@perkinscoie.com
PORTER, PLLC                                      cbryant@perkinscoie.com
105 E. Main Street                                celgart@perkinscoie.com
Northville, MI 48168
                                                  Attorneys for Plaintiffs
Attorneys for Plaintiffs                          *Seeking Admission to E.D. Mich.




                                           -40-
Case 4:19-cv-13341-SDD-RSW ECF No. 17 filed 01/27/20         PageID.128     Page 41 of 41




                           CERTIFICATE OF SERVICE

 I hereby certify that on January 27, 2020, I electronically filed the above document(s)

 with the Clerk of the Court using the ECF System, which will provide electronic

 copies to counsel of record.

                                         Respectfully submitted,

                                         By: /s/ Marc E. Elias
                                         Marc E. Elias
                                         PERKINS COIE LLP
                                         700 Thirteenth Street, N.W., Suite 800
                                         Washington, D.C. 20005-3960
                                         Telephone: (202) 654-6200
                                         Facsimile: (202) 654-6211
                                         melias@perkinscoie.com




                                          -41-
